

117 HR 3631 IH: To require the Administrator of the Environmental Protection Agency to revise certain ethylene oxide emissions standards under the Clean Air Act, and for other purposes.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3631IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Schneider (for himself and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to revise certain ethylene oxide emissions standards under the Clean Air Act, and for other purposes.1.Ethylene oxide emissions standards(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall amend subpart O of part 63 of title 40, Code of Federal Regulations—(1)to revise the standards for the emission of ethylene oxide under that subpart based on the results described in the report of the National Center for Environmental Assessment of the Environmental Protection Agency entitled Evaluation of the Inhalation Carcinogenicity of Ethylene Oxide and dated December 2016;(2)to apply maximum achievable control technology (within the meaning of the Clean Air Act (42 U.S.C. 7401 et seq.)) requirements to chamber exhaust vents; and(3)to apply to area sources and major sources (as those terms are defined in section 112(a) of the Clean Air Act (42 U.S.C. 7412(a))) of ethylene oxide.(b)Residual risk reviewNot later than 180 days after the date on which the Administrator finalizes the revised standards required under subsection (a), the Administrator shall carry out a residual risk assessment pursuant to section 112(f)(2) of the Clean Air Act (42 U.S.C. 7412(f)(2)) with respect to the revised standards.(c)Notification(1)In generalNot later than 30 days after the Administrator learns of a violation of the standards revised under subsection (a), the Administrator shall notify the public of the violation in a manner determined to be appropriate by the Administrator.(2)Failure to notifyIf the Administrator fails to notify the public under paragraph (1) by the end of the period described in that paragraph, the Inspector General of the Environmental Protection Agency shall carry out an investigation to determine—(A)the reason or reasons for which the Administrator failed to notify the public;(B)the public health risks associated with the failure of the Administrator to notify the public; and(C)any steps the Administrator should take to ensure the Administrator meets the requirements described in paragraph (1) in the future.